•            •             •  
   •         •         •





MEMORANDUM OPINION

No. 04-08-00724-CR

Michael Anthony FLORES,
Appellant

v.

The STATE of Texas,
Appellee

From the 186th Judicial District Court, Bexar County, Texas
Trial Court No. 2007-CR-10423
Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
                        Catherine Stone, Justice
                        Karen Angelini, Justice

Delivered and Filed:   October 29, 2008

DISMISSED
            The trial court’s certification in this appeal states that the case is a “plea-bargain case, and
the defendant has NO right of appeal.”  Rule 25.2(d) of the Texas Rules of Appellate Procedure
provides, “[t]he appeal must be dismissed if a certification that shows the defendant has a right of
appeal has not been made part of the record under these rules.”  Tex. R. App. P. 25.2(d). 
            Appellant’s counsel has filed written notice with this court that counsel has reviewed the
record and “can find no right of appeal for Appellant.”  We construe this notice as an indication that
appellant will not seek to file an amended trial court certification showing that he has the right of
appeal.  See Tex. R. App. P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177
(Tex. App.—San Antonio 2003, no pet.).  In light of the record presented, we agree with appellant’s
counsel that Rule 25.2(d) requires this court to dismiss this appeal.  Accordingly, this appeal is
dismissed.
                                                                                    PER CURIAM
DO NOT PUBLISH